         Case 1:11-cr-00576-WHP Document 709 Filed 04/03/20 Page 1 of 2



                                         LAW OFFICE OF
                             RICHARD E. SIGNORELLI
                                  ATTORNEY AT LAW
                          52 Duane Street, 7 th Floor, New York, New York 10007
              Telephone: (212) 254-4218 Cellular: (917) 750-8842 Facsimile: (212) 254-1396
                                   rsignorelli@nycLITIGATOR.comK
                                      richardsignorelli@gmail.com
                                     www.nycLITIGATOR.comK


                                             April 3, 2020
Via Electronic Filing
                                                              The Government is directed to consult with the
                                                              Bureau of Prisons and file a letter in regards to its
Hon. William H. Pauley III                                    position on this request by April 9, 2020.
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     United States v Kevin Pinero
               11 CR 576 (WHP)
                                                                              April 6, 2020

Dear Judge Pauley:

               I am counsel for the defendant in the above-referenced case, Kevin Pinero (Reg. #
66768-054), who is detained at the Metropolitan Detention Center, Brooklyn (“MDC”), awaiting
a re-sentencing in this case that is currently scheduled to take place on June 5, 2020.

               I have recently been informed that Mr. Pinero has been labeled as a high risk
inmate for potential COVID-19 complications by the Bureau of Prisons (“BOP”) pursuant to
Center for Disease Control guidelines. It is my understanding that these complications relate to
my client having high blood pressure and asthma.

               At the present time, despite being classified as a high risk inmate, Mr. Pinero is
not being provided with any protective items and is housed in a two person cell. It is my
understanding that there are available cells at the MDC that can be used by one inmate only.

               In order to protect Mr. Pinero’s health from the COVID-19 virus as a high risk
inmate, and in lieu of a bail application being made at this time, I respectfully request that Your
Honor order the following (to which the Government takes no position):
         Case 1:11-cr-00576-WHP Document 709 Filed 04/03/20 Page 2 of 2



1.      The MDC shall provide Kevin Pinero (Reg. # 66768-054) with personal protective items
        including a N95 mask (or the next best available mask) and gloves;

                           SO ORDERED:



                           _____________________
                                 U.S.D.J.



2.      The MDC shall allow Kevin Pinero (Reg. # 66768-054) to have his own cell if one is or
        soon becomes available.

                           SO ORDERED:



                           _____________________
                                 U.S.D.J.



                  Thank you for your consideration of this matter.


                                                               Respectfully,


                                                               /s/ Richard E. Signorelli


                                                               Richard E. Signorelli

cc (via email):

Jonathan McCann, Courtroom Deputy
AUSA Andrew A. Rohrbach

cc (via 1st Class Mail):

Mr. Kevin Pinero, Reg. # 66768-054


                                                   2
